United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3371
                      ___________________________

                               Joel Marvin Munt

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Nanette Larson; Kathy Reid; Shelly Monio; Kim Ebeling; Doctors #1-6; Health
                 Services Workers #1-6; Opticians #1-4; RN #1

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                         Submitted: October 11, 2018
                           Filed: October 16, 2018
                                [Unpublished]
                               ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
      Minnesota inmate Joel Marvin Munt appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Viewing the
record in a light most favorable to Munt, and giving him the benefit of all reasonable
inferences, we agree with the district court that defendants were entitled to summary
judgment on Munt’s claims under the First, Eighth, and Fourteenth Amendments, and
the Americans with Disabilities Act. See Murchison v. Rogers, 779 F.3d 882, 886-87
(8th Cir. 2015) (de novo review). We also find no error in the other district court
rulings Munt challenges in this court. The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-